DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 6/22/20 are acceptable to the examiner.

REASONS FOR ALLOWANCE
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a resin housing that accommodates a lens body and an optical transceiver wherein the resin housing includes a tubular section that is molded integrally with a film for closing the tubular section on another side of the tubular section relative to the side of the tubular section that the lens body is located on; wherein the film is configured to be broken by inserting the optical fiber and the ferrule into the tubular section in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Hatcher et al. (US 20150168654; “Hatcher”) is considered as the closest prior art.  Hatcher teaches a catheter seal 118 that fits closely over the fiber sheath 120 (e.g., ¶0047).  The convex end 119 (of the seal 118) opens when penetrated by a mating ferrule.   However, Hatcher fails to teach or render as obvious either alone or in combination the claimed elements of a resin housing that accommodates a lens body and an optical transceiver wherein the resin housing includes a tubular section that is molded integrally with a film for closing the tubular section on another side of the tubular section relative to the side of the tubular section that the lens body is located on; wherein the film is configured to be broken by inserting the optical fiber and the ferrule into the tubular section. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874